Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species B in the reply filed on 12/22/2020 is acknowledged.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Landi et al. (US 2010/0282496).
Regarding claim 1, Landi et al. disclose an apparatus comprising:
an active layer substantially free of binding agents [0049], the active layer comprising:
a network of carbon nano tubes defining void spaces (abstract), the network of carbon nanotubes making up less than 10% by weight of the active layer [0045]; and
	a carbonaceous material (abstract) located in the void spaces and bound by the network of carbon nanotubes;
wherein the active layer is configured to provide energy storage [0035].
Landi et al. do not have a specific example where the network of carbon nanotubes making up less than 10% by weight of the active layer and the active layer is free of binding agents. 
Landi et al. teach that the active layer preferably has no polymer binder [0045], and the weight ratio of carbon nanotube to carbonaceous material can be 0.01 to 1.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the active material of Landi et al. so that the network of carbon nanotubes making up less than 10% by weight of the active layer, since such a modification would form an active layer having desired conductivity and 
	Regarding claim 2, Landi et al. disclose the active layer consists essentially of the carbonaceous material and the carbon nanotubes (abstract), [0045], [0049].
Regarding claim 7, Landi et al. disclose the network of carbon nanotubes can make up less than 1% by weight of the active layer [0045].
Landi et al. do not have a specific example where the network of carbon nanotubes making up less than 1% by weight of the active layer.
Landi et al. teach that the weight ratio of carbon nanotube to carbonaceous material can be 0.01 to 1 [0045].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the active material of Landi et al. so that the network of carbon nanotubes making up less than 1% by weight of the active layer, since such a modification would form an active layer having desired conductivity and mechanical properties.  The active layer formed according to a particular application or use.

Claim(s) 1-6, 14, and 16-28 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smithyman et al. (US 2011/0111279).
Regarding claim 1, Smithyman et al. disclose an apparatus comprising:
an active layer substantially free of binding agents (abstract, example 5, [0117]), the active layer comprising:

a carbonaceous material located in the void spaces and bound by the network of carbon nanotubes (fig. 1);
wherein the active layer is configured to provide energy storage [0117].
Smithyman et al. do not specifically disclose an example where the network of carbon nanotubes make up less than 10 % by weight of the active layer. 
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the active layer of Smithyman et al. so that the network of carbon nanotubes make up less than 10 % by weight of the active layer, since such a modification would form an active layer with desired conductivity and mechanical properties [0064]. 
Regarding claim 2, Smithyman et al. disclose the active layer consists essentially of the carbonaceous material and the carbon nanotubes (example 5).
Regarding claim 3, Smithyman et al. disclose the active layer is bound together by electrostatic forces between the carbon nanotubes (example 5) and the carbonaceous material (example 5).
Regarding claim 4, Smithyman et al. disclose the carbonaceous material comprises activated carbon (Example 5).
Regarding claim 5, Smithyman et al. disclose the carbonaceous material comprises nanoform carbon other than carbon nanotubes [0055], [0058].
Regarding claim 6, Smithyman et al. disclose the network of carbon nanotubes can make up less than 5% by weight of the active layer [0063].

However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the active layer of Smithyman et al. so that the network of carbon nanotubes make up less than 5 % by weight of the active layer, since such a modification would form an active layer with desired conductivity and mechanical properties [0064]. 
Regarding claim 14, Smithyman et al. disclose an electrode comprising the active layer (examples 5 and 10).
Regarding claim 16, Smithyman et al. disclose an ultracapacitor comprising the electrode (examples 5 and 10).
Regarding claims 17-20, Smithyman et al. disclose the ultracapacitor has an operating voltage greater than 4.0 V.
Claims 17-20 recite a feature that has to be certified with specialized testing equipment, not at the disposal of the Office.  However, as noted in the rejection of claim 1 above, the Smithyman claims the active layer network.  When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was 
Regarding claims 21-24, Smithyman et al. disclose the ultracapacitor has a maximum operating temperature of at least 250 °C at an operating voltage of at least 4V for a lifetime of at least 1,000 hours.
Claims 21-24 recite a feature that has to be certified with specialized testing equipment, not at the disposal of the Office.  However, as noted in the rejection of claim 1 above, the Smithyman claims the active layer network.  When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
Regarding claims 25-28, Smithyman et al. disclose the ultracapacitor has a maximum operating temperature of at least 300 °C at an operating voltage of at least 4V for a lifetime of at least 1,000 hours.
Claims 25-28 recite a feature that has to be certified with specialized testing equipment, not at the disposal of the Office.  However, as noted in the rejection of claim 1 above, the Smithyman claims the active layer network.  When the structure recited in the references is substantially identical to that of the claims, claimed properties or prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smithyman et al. (US 2011/0111279).
Regarding claim 7, Smithyman et al. disclose the claimed invention except for the network of carbon nanotubes makes up less than 1% by weight of the active layer.
Smithyman et al. disclose the amount or ratios of CNT and particles in the active layer are not limited [0063]-[0064].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the active layer of Smithyman et al. so that the network of carbon nanotubes make up less than 1 % by weight of the active layer, since such a modification would form an active layer with desired conductivity and mechanical properties [0064]. 
Regarding claim 12, Smithyman discloses the claimed invention except for the active layer is annealed.  
It is well known in the art that annealing carbon nanotubes removes impurities.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to anneal the active layer, since such a modification would remove impurities from the active layer.   
	Regarding claim 15, Smithyman discloses the claimed invention except for the electrode is a two sided electrode comprising a second active layer.
	A two sided electrode having first and second active layers is known in the art.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the device of Smithyman so that the electrode is a two sided electrode having a second active layer, since such a modification would allow for additional electrodes to be used in the supercapacitor device (increased capacitance).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smithyman et al. (US 2011/0111279) in view of Du et al. (High power density supercapacitor electrodes of carbon nanotube films by electrophoretic deposition).
Regarding claim 8, Smithyman discloses the claimed invention except for an adhesion layer consisting essentially of carbon nanotubes disposed between the active layer and an electrically conductive layer.
Du et al. disclose an adhesion layer disposed between an active layer and an electrically conductive layer, wherein the adhesion layer consisting essentially of carbon nanotubes (P: 5317, C: 2, P: 3)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form an adhesion layer consisting essentially of carbon nanotubes that are disposed between the active layer of Smithyman et al. and an electrically conductive layer, since such a modification would form a supercapacitor electrode having very small ESR due to the low contact resistance. 

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smithyman et al. (US 2011/0111279) in view of Du et al. (High power density supercapacitor electrodes of carbon nanotube films by electrophoretic deposition) as applied to claim 8 above, and further in view of Knopsnyder et al. (US 2017/0338059).
Regarding claim 9, the modified Smithyman et al. disclose the claimed invention except for a surface of the electrically conductive layer facing the adhesion layer comprises a roughened or textured portion.
Knopsnyder et al. disclose a nickel current collector (1) having a roughened surface [0019].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the device of Smithyman et al. so that the electrically conductive layer has a roughened surface, since such a modification would increase the surface area of the current collector.
Regarding claim 10, the modified Smithyman et al. disclose the claimed invention except for a surface of the electrically conductive layer facing the adhesion layer comprises a nano structured portion.
Knopsnyder et al. disclose a nickel current collector (1) having carbide nanowhiskers (21, [0020]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor where the surface area of the current collector is increased.  
Regarding claim 11, .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smithyman et al. (US 2011/0111279) in view of Brambilla et al. (US 20130044405).
Regarding claim 13, Smithyman et al. disclose the claimed invention except for the active layer has been compressed to deform at least a portion of the network of carbon nanotubes and the carbonaceous material. 
Brambilla et al. disclose an electrode for use in an energy storage device, wherein the electrode has been compressed (abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Smithyman et al. so that the active layer has been compressed to deform at least a portion of the network of carbon nanotubes and the carbonaceous material, since such a modification would form an electrode with superior electrical performance in terms of gravimetric and volumetric power density.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848